371 F.2d 440
Charles D. BINDER and Milushka Binder, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 259.
Docket 30726.
United States Court of Appeals Second Circuit.
Argued December 15, 1966.
Decided December 28, 1966.

Appeal from judgment, United States District Court for the Southern District of New York, Richard H. Levet, J., dismissing complaint in appellants' action to obtain a refund of $2,060.98 on account of their 1955, 1956, 1957, and 1958 income taxes.
Gabriel T. Pap, New York City, for plaintiffs-appellants.
Samuel M. Eisenstat, Asst. U. S. Atty., Robert M. Morgenthau, U. S. Atty., Laurence Vogel, Asst. U. S. Atty., Harold C. Wilkenfeld, Attorney, Dept. of Justice, for defendant-appellee.
Before WATERMAN, MOORE and KAUFMAN, Circuit Judges.
PER CURIAM:


1
We affirm the judgment entered below on the opinion, 262 F.Supp. 713, findings of fact, and conclusions of law filed in the district court by the trial judge.